An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

JURY JOHN CORPORATION; AND No. 68367
AIG,
Appellants, F a L E Q
VS.
DALLAS SOLOMON, I SEP 08 2015
Re Spondent' : EAGLE K, lmuEmm
J CLERK OF- sumwe COURT

 

 

Br 517%
DEPUTY CLERK

ORDER DISlMISSING APPEAL

Pursuant to the stipulation of the parties, and cause
appearing, this appeal is dismissed.1 NRA? 42(1)).
It. is so ORDERED.

/lmé;§ , CLJ.

cc: Hon. Susan Scann, District Jung
Lewis Brisbane Bisgaard & Smith, LLPi’L-as Vegae
Dallas Solomon
Eighth District Court Clerk

18:; this order, we express; no Opinion regarding the terms of the
parties’ settlement agreement and this order shall not be construed as
approval of thuse terms.

SUPREME COURT
or
NEVADA

:0:- mm W Isa 270g 1